 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY CHARLES WREN,                              Case No. 1:19-cv-01603-JDP
12                        Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                         SACRAMENTO DIVISION OF THE
13            v.                                         EASTERN DISTRICT OF CALIFORNIA
14    WARDEN OF AVENAL STATE
      PRISON,
15
                          Respondent.
16

17

18          Petitioner Jeffrey Charles Wren, a state prisoner without counsel, seeks a writ of habeas
19   corpus under 28 U.S.C. § 2254. ECF No. 1. The petitioner is challenging a conviction from
20   Placer County, which is part of the Sacramento Division of the United States District Court for
21   the Eastern District of California. Petitioner is currently incarcerated in Kings County, which is
22   part of the Fresno Division of this court. Under 28 U.S.C. § 2241(d), venue is proper in the
23   judicial district where the petitioner was convicted or the judicial district where petitioner is
24   incarcerated. Therefore, both the Sacramento and Fresno divisions have concurrent jurisdiction.
25   See § 2241(d). However, because petitioner is attacking the validity of his Placer County
26   conviction, we will transfer this case to the Sacramento division for the ease and convenience of
27   the parties and the court. See id.
28
                                                         1
 1            Pursuant to Local Rule 120(f), a civil action that has not been commenced in the

 2   appropriate court may, on the court’s own motion, be transferred. Therefore, we will transfer this
 3   action to the Sacramento Division.
 4   Order
 5            1. This action is transferred to the United States District Court for the Eastern District of
 6   California sitting in Sacramento.
 7            2. All future filings shall reference the new Sacramento case number assigned and shall
 8   be filed at:
                                     United States District Court
 9                                   Eastern District of California
                                     501 “I” Street, Suite 4-200
10                                   Sacramento, CA 95814
11

12            3. The court has not yet ruled on petitioner’s outstanding motions. ECF No. 6, 7.

13
     IT IS SO ORDERED.
14

15
     Dated:         March 19, 2020
16                                                        UNITED STATES MAGISTRATE JUDGE
17

18   No. 206.
19

20
21

22

23

24

25

26
27

28
                                                         2
